Case 1:14-cv-03625-VSB-KNF Document161 Filed 07/12/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

X
ADELAIDO GALEANA and NICOLAS
GALEANA, individually and on behalf of
others similarly situated,

Plaintiff,
-against-

MAHASAN INC. (d/b/a ENTHAICE) and
JUNTIMA NETPRACHAK,

Defendants.

eesecsneceseereetemeeeeeene noe X

STATEOFNEW YORK )
) SS.:

COUNTY OF NEW YORK _)

ILEANA GOMEZ, being duly sworn, deposes and says:

AFFIDAVIT OF
SERVICE

14-cv-3625

Deponent is not a party to this action and is over the age of eighteen years and resides in the

State of New York.

On July 12, 2021, I served copies of Judge Broderick’s Order (Dkt. No. 160), by First Class

Mail via The United States Postal Service to:

Mahasan Inc.
3521 72ND ST APT 1A

FLUSHING NY 11372-
4014

Juntima Netprachak

3320 31ST AVE
ASTORIA NY 11106-1431

Sworn to before me on this

Ileana Gomez
Paralegal

    

th
12" of July 2021 Michael Faillace & Associates, PC.

/——

Notary Public

 

 
      

MICHAEL FAILLACE
Notary Public - State of New York
NO, 02FA6120964
Qualified in New York County

f My Commission Exptres Jan 3, 2025

      
   
